Citation Nr: 0532208	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  00-19 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and her daughter



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had recognized service between September 1941 to 
June 1946.  He was a prisoner of war (POW) from April 1942 to 
September 1942.  He died in July 1986.  The appellant is his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Manila, the Republic of the Philippines, 
Regional Office (RO).

In November 2004, the appellant, along with her son and 
daughter, testified at the RO during a videoconference 
hearing before the undersigned Veterans Law Judge sitting in 
Washington, DC; a transcript of that hearing is of record. 


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the matter decided herein have 
been completed.

2.  The veteran was a POW from April 1942 to September 1942.

3.  The veteran died in July 1986.  The death certificate 
shows that the immediate cause of his death was pneumonia; 
with an antecedent cause of pulmonary tuberculosis, chronic 
obstructive pulmonary disease, bronchiectasis; with the 
underlying cause of ischemic heart disease. 

4.  At the time of his death, the veteran had no service-
connected disabilities; but, in a March 2000 decision, the RO 
subsequently granted the veteran's claim, filed before his 
death, for service connection for schizophrenia, effective 
January 28, 1985.

5.  Schizophrenia was not related to the veteran's death.

6.  Atherosclerotic heart disease contributed to cause the 
veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death may be presumptively 
determined to be related to his internment as a POW during 
military service.  38 U.S.C.A. §§ 101(32), 1101, 1102, 1112, 
1310 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1(y), 3.303, 
3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
it is the Board's conclusion that the new law does not 
preclude the Board from adjudicating the issue of entitlement 
to service connection for the cause of the veteran's death.  
This is so because the Board is taking action favorable to 
the appellant, and a decision at this point poses no risk of 
prejudice to her.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Service Connection - Cause of Death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities including cardiovascular-renal disease and 
psychoses when manifested to a compensable degree within the 
initial post-service year. 38 C.F.R. §§ 3.307, 3.309(a).

Pursuant to 38 C.F.R. § 3.309(c) (2003), if a veteran is a 
former POW and as such was interned or detained for not less 
than 30 days, certain diseases, listed below, shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after service discharge or release from 
active military service, even though there is no record of 
such disease during service, provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.

These listed diseases are avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite (if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite); 
post-traumatic osteoarthritis; irritable bowel syndrome; 
peptic ulcer disease; peripheral neuropathy except where 
directly related to infectious causes, and cirrhosis of the 
liver.  For the purposes of this section, the term beriberi 
heart disease includes ischemic heart disease in a former POW 
who had experienced localized edema during captivity.  38 
C.F.R. §§ 3.307, 3.309(c) (2003).

Effective October 7, 2004, 38 C.F.R. § 3.309(c) was revised 
to read as follows:

(c) Diseases specific as to former prisoners of war. (1) 
If a veteran is a former prisoner of war, the following 
diseases shall be service connected if manifest to a 
degree of disability of 10 percent or more at any time 
after discharge or release from active military, naval, 
or air service even though there is no record of such 
disease during service, provided the rebuttable 
presumption provisions of Sec. 3.307 are also satisfied.  
Psychosis.  Any of the anxiety states.  Dysthymic 
disorder (or depressive neurosis).  Organic residuals of 
frostbite, if it is determined that the veteran was 
interned in climatic conditions consistent with the 
occurrence of frostbite.  Post-traumatic osteoarthritis.  
Atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, 
congestive heart failure, arrhythmia).  Stroke and its 
complications.

(2) If the veteran:  (i) Is a former prisoner of war 
and;  (ii) Was interned or detained for not less than 30 
days, the following diseases shall be service connected 
if manifest to a degree of 10 percent or more at any 
time after discharge or release from active military, 
naval, or air service even though there is no record of 
such disease during service, provided the rebuttable 
presumption provisions of Sec. 3.307 are also satisfied.  
Avitaminosis.  Beriberi (including beriberi heart 
disease).  Chronic dysentery.  Helminthiasis.  
Malnutrition (including optic atrophy associated with 
malnutrition).  Pellagra.  Any other nutritional 
deficiency.  Irritable bowel syndrome.  Peptic ulcer 
disease.  Peripheral neuropathy except where directly 
related to infectious causes.  Cirrhosis of the liver.

Authority: 38 U.S.C. 1112(b).

In addition, the Note immediately following the list of 
diseases, pertaining to beriberi heart disease, has been 
removed. Id.

In order for service connection for the cause of death to be 
granted in this case, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto. 38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

The veteran died in July 1986.  The death certificate, which 
was filed with the RO in August 1986, shows that the 
immediate cause of his death was pneumonia; with an 
antecedent cause of pulmonary tuberculosis, chronic 
obstructive pulmonary disease, bronchiectasis; with the 
underlying cause of ischemic heart disease.  At the time of 
the veteran's death, service connection was not in effect for 
any disability, although the RO subsequently granted service 
connection for a psychiatric disorder based on the 
appellant's claim for accrued benefits.

At the time of his death, the veteran was not service-
connected for any disorders, but he did have pending claims, 
to include entitlement to service connection for a 
psychiatric disorder and beriberi.  In a March 2000 rating 
decision, the RO granted service connection for schizophrenia 
effective January 28, 1985.  Therefore, for VA purposes, the 
veteran was service connected for schizophrenia, evaluated as 
100 percent, at his time of death.

The veteran's service records confirm that he was a POW from 
April to September 1942.  The service medical records are 
negative for complaints or findings of heart disease.  
Furthermore, the records are negative for complaints or 
findings of localized edema.

The post-service medical evidence is essentially negative for 
complaints or findings of a psychiatric or heart disorder 
until the 1980s.

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
decedent's death directly to service.  The veteran's death 
certificate does not list schizophrenia as a direct or 
indirect cause of the veteran's death, and there is no 
competent evidence of record that links the veteran's 
service-connected schizophrenia to his death.  No available 
medical evidence shows that the decedent suffered from 
pneumonia; pulmonary tuberculosis, chronic obstructive 
pulmonary disease, bronchiectasis, or any cardiovascular 
condition until many years following his discharge from 
service.

Therefore, in light of the foregoing finding, the Board must 
address the issue of presumptive service connection.  The 
evidence of record shows that the veteran's cardiovascular 
problems were not initially documented until 1986.  According 
to a June 1986 electrocardiographic (ECG) report, which was 
described as abnormal, the examiner noted premature 
occasional ventricular contractions, low voltage tracing, and 
a probably old anterior wall myocardial infarction.

As noted, the veteran died in July 1986, and ischemic heart 
disease was listed as an underlying cause on the death 
certificate.

The appellant submitted a note from "V.V.B.", M.D., of Our 
Lady of Lourdes Hospital, dated August 2000.  In his note, 
Dr. "B." certified that the veteran died of ischemic heart 
disease which was provoked by pneumonia.  As detailed above, 
pneumonia is listed as the immediate cause of death on the 
veteran's death certificate.  The Board notes that the 
implication provided by Dr. "B." is that the ischemic heart 
disease existed prior to the pneumonia that led to the 
veteran's demise.  Although it is unclear if Dr. "B." 
treated the veteran during his lifetime, it appears that the 
doctor is familiar with the veteran's medical history.

The record contains no indication, medical opinion, or other 
professional evidence relating any of the causes of the 
decedent's death, either primary or secondary, to his period 
of service, to include his internment as a POW.

Pursuant to the VA regulatory provisions in effect prior to 
October 7, 2004, the Board finds that there is no competent 
evidence that the veteran had edema of the legs or developed 
beriberi heart disease while a captive so as to invoke the 
applicability of the POW presumptions in effect prior to 
October 7, 2004.  The evidence shows that the ischemic heart 
disease was not present during service or manifested within 
one year after service.  Therefore, service connection 
pursuant to the VA regulatory provisions in effect prior to 
October 7, 2004, is not warranted.

However, pursuant to the amendments, effective October 7, 
2004, service connection is warranted in the case of any 
former POW who manifests atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, and arrhythmia), as 
well as stroke and its complications, to a degree of 
disability of 10 percent or more at any time after discharge 
or release from service, even though there is no record of 
such disease during service, provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.

In this case, the record documents treatment of the veteran 
for heart trouble with evidence of a probably old anterior 
wall myocardial infarction as shown by a June 1986 ECG; a 
death certificate that lists ischemic heart disease as an 
underlying cause of death; and an opinion from Dr. "B." who 
reported that the veteran's ischemic heart disease was 
provoked by pneumonia - which the death certificate lists as 
the immediate cause of death. 

Myocardial infarction is included under the definition of 
atherosclerotic heart disease, and atherosclerotic heart 
disease is a presumptive disease for POW's under the recent 
regulatory amendment.  The evidence tends to establish that 
this former prisoner of war developed heart disease, 
including atherosclerotic heart disease and a myocardial 
infarction, and that these conditions contributed to death.    

The Board perceives no medical evidence which would indicate 
that the presumptive service connection provisions effective 
October 7, 2004, should be rebutted.  Therefore, and with 
consideration of the doctrine of resolving reasonable doubt 
in favor of the claimant, the Board concludes that the 
underlying cause of the veteran's death, i.e., ischemic heart 
disease, is service-connected by operation of law.  See 38 
C.F.R. § 3.309(c), 3.312 (2005).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


